      Case 4:18-cv-04441 Document 32 Filed on 06/10/20 in TXSD Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

RAJET AEROSERVICIOS S.A., DE C.V.                   §
     Plaintiff                                      §
                                                    §
VS.                                                 §      Case No. 4:18-CV-4441
                                                    §
LUIS CARLOS CASTILLO CERVANTES                      §
      Defendant                                     §

ORDER GRANTING DEFENDANT’S MOTION TO QUASH AND FOR PROTECTIVE
   ORDER REGARDING THE DEPOSITIONS OF LUIS CARLOS CASTILLO
           CERVANTES AND ALEJANDRO TORRES GARZA

       Having considered the Defendant’s Motion to Quash and for Protective Order Regarding
the Depositions of Luis Carlos Castillo Cervantes and Alejandro Torres Garza [Doc. 30], that
Motion is hereby GRANTED.
       THEREFORE, IT IS HEREBY ORDERED that the depositions of Luis Carlos Castillo
Cervantes and Alejandro Torres Garza are hereby QUASHED.
       Signed this _____ day of ______________, 2020, at Houston, Texas.


                                                    ____________________________________
                                                    JUDGE PRESIDING


xc:    Marcus C. Barrera
       Barrera, Sanchez & Associates, PC
       10113 N. 10th St., Suite A
       McAllen, Texas 78504
       marcus@bsmlawyers.com and melissa@bsmlawyers.com

       Andres Sanchez
       C. Anderson Parker
       Parker & Sanchez, PLLC
       712 Main Street, Suite 1600
       Houston, Texas 77002
       andy@parkersanchez.us
